
	

114 S2188 IS: Rare Disease Innovation Act
U.S. Senate
2015-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2188
		IN THE SENATE OF THE UNITED STATES
		
			October 21, 2015
			Mr. Gardner (for himself and Mr. Donnelly) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act with respect to the humanitarian device
			 exemption.
	
	
		1.Short title
 This Act may be cited as the Rare Disease Innovation Act.
		2.Humanitarian device exemption application
 (a)In generalSection 520(m) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360j) is amended— (1)in paragraph (1) by striking fewer than 4,000 and inserting not more than 8,000;
 (2)in paragraph (2)(A) by striking fewer than 4,000 and inserting not more than 8,000; and (3)in paragraph (6)(A)(ii), by striking 4,000 and inserting 8,000.
 (b)Guidance document on probable benefitNot later than 18 months after the date of enactment of this Act, the Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, shall publish a draft guidance document that defines the criteria for establishing probable benefit as that term is used in section 520(m)(2)(C) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360j(m)(2)(C)).
 (c)Reports to CongressFive years after the date of enactment of this Act and every 5 years thereafter, the Secretary of Health and Human Services shall submit to Congress a report on the effect of the amendments made by subsection (a).
